Citation Nr: 0118140	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1955.  He died in February 1964.  The appellant is 
his widow.  

By a February 1964 rating action, the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the appellant's original claim of service 
connection for the cause of the veteran's death.  The 
appellant was notified of the denial of the claim, but did 
not appeal.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision of 
the RO which determined that new and material evidence had 
not been presented to reopen the previously denied claim. 


REMAND

Based upon an initial review of the evidence of record, it 
appears that there is an additional claims folder pertaining 
to this veteran which was not forwarded to the Board.  Most 
of the evidence in the one claims folder forwarded to the 
Board pertains to claims made by the veteran's widow 
following his death.  Records dated prior to the veteran's 
death were apparently retired to a storage facility in East 
Point, Georgia in approximately 1981.  Those records must be 
obtained prior to appellate disposition.  Thus, a remand is 
warranted.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO must take appropriate steps to 
obtain the additional claims folder 
pertaining to this veteran which was 
retired to a storage facility in East 
Point, Georgia in 1981.  

2.  Thereafter, the RO should again 
review the appellant's claim to determine 
if new and material evidence has been 
submitted.  If the claim is reopened, the 
RO should consider that claim on the 
merits.  In considering any reopened 
claim on the merits, the RO should ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




